Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement of Hygea Holdings Corp. on Form S-1 of our report dated March 31, 2011 on the consolidated balance sheets of Hygea Holdings Corp. as of December 31, 2010 and 2009 and the consolidated statements of income, stockholders’ equity, and cash flows for the two years in the period ended December 31, 2010. We also consent to the reference to our firm under the heading “Experts” in this Registration Statement. Kabani & Company KABANI & COMPANY CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, CA May 16, 2011
